         Case 3:20-cv-01204 Document 1 Filed 04/30/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,

             Plaintiff
                                                 CIVIL NO. 20-
                   v.

 $1,190.13 IN U.S. CURRENCY,

            Defendant.


              VERIFIED COMPLAINT FOR FORFEITURE IN REM

       COMES NOW, plaintiff, the United States of America, by and through its

undersigned attorneys, W. Stephen Muldrow, United States Attorney for the District of

Puerto Rico; Héctor E. Ramírez-Carbó, Assistant United States Attorney, Chief Civil

Division; and Maritza González-Rivera, Assistant United States Attorney, brings this

complaint and alleges as follows in accordance with Supplemental Rule G(2) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.

                                 NATURE OF THE ACTION

       This is a civil action in rem brought to enforce the provisions of Title 21, United

States Code, Sections 881(a)(6) and 841(a)(1); and Title 18, United States Code, Section

924(C)(1)(A)(i).

                                   DEFENDANT IN REM

       The defendant property seized by an officer of the Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF), consist of: $1,190.13 in U.S. Currency.




                                            1
             Case 3:20-cv-01204 Document 1 Filed 04/30/20 Page 2 of 4




                                 JURISDICTION AND VENUE

        This Court has subject matter jurisdiction over an action commenced by the United

States pursuant to Title 28, United States Code, Section 1345; over an action for forfeiture

pursuant to Title 28, United States Code, Section 1355; and over this particular action

pursuant to Title 21, United States Code, Sections 881(a)(6) and 841(a)(1); and Title 18,

United States Code, Section 924(C)(1)(A)(i).

                                   BASIS FOR FORFEITURE

        This court has in rem jurisdiction over defendant currency pursuant to Title 28,

United States Code, Section 1355(b)(1)(A) (acts and omissions giving rise to the forfeiture

occurred in this district) and Section 1355(b)(1)(B) (the defendant currency is found in this

district).

        Venues is proper in this district pursuant to Title 28, United States Code, Section

1355(b)(1)(A) (acts and omissions giving rise to the forfeiture occurred in this district) and

Section 1395 (the defendant currency is found in this district).

                                      CLAIM FOR RELIEF

        This is a civil action in rem brought to enforce the provisions of Title 21, United

States Code, Sections 881(a)(6) – Civil Forfeiture; 841(a)(1) – Prohibited Acts A; and Title

18, United States Code, Section 924(C)(1)(A)(i) – Penalties.

                                              FACTS

        The facts and circumstances supporting the seizure and forfeiture of defendant

currency are contained in the Title 28, United States Code, Section 1746 unsworn

declaration of Raúl Peña, ATF Senior Special Agent attached hereto, and incorporated

herein as if fully stated.




                                              2
          Case 3:20-cv-01204 Document 1 Filed 04/30/20 Page 3 of 4




                                     CLAIM FOR RELIEF

        WHEREFORE, the United States of America prays that a warrant of arrest for

defendant currency be issued; that due notice be given to all parties to appear and show

cause why forfeiture should not be decreed; that judgment be entered declaring defendant

currency condemned and forfeited to the United States of America for disposition

according to law; and that the United States of America be granted such other and further

relief as this Court may deemed just and proper, together with the costs and disbursements

of this action.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico, this 30th day of April 2020.

                                                     W. STEPHEN MULDROW
                                                     United States Attorney

                                                     s/MGonzález
                                                     Maritza González-Rivera
                                                     Assistant U.S. Attorney
                                                     350 Chardon Street
                                                     1201 Torre Chardon Building
                                                     Hato Rey, Puerto Rico 00918
                                                     Tel. (787) 766-5656
                                                     Fax. (787) 771-4050
                                                     Email: Maritza.gonzalez@usdoj.gov




                                             3
          Case 3:20-cv-01204 Document 1 Filed 04/30/20 Page 4 of 4




                             VERIFIED DECLARATION

       I, Maritza González-Rivera, Assistant U.S. Attorney, for the District of Puerto Rico,

declare under penalty of perjury as provided by Title 28, United States Code, Section 1746,

the following:

       That the foregoing Complaint is based on reports and information furnished to me

by ATF; that everything contained therein is true and correct to the best of my knowledge

and belief.

       Executed in San Juan, Puerto Rico, this 30th day of April 2020.

                                                     s/MGonzález
                                                     Maritza González-Rivera
                                                     Assistant U.S. Attorney


                             VERIFIED DECLARATION

       I, Raúl Peña, ATF Senior Special Agent, declare as provided by Title 28, United

States Code, Section 1746, the following:

       I have read the contents of the foregoing Complaint for Forfeiture In Rem and the

attached unsworn declaration thereto, and I find the same to be true and correct to the best

of my knowledge and belief. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed in San Juan, Puerto Rico, this 30th day of April 2020.


                                                                      Digitally signed by RAUL PENA
                                                                      LOPEZ
                                                     __________________________
                                                                      Date: 2020.04.30 16:48:56 -04'00'


                                                     Raúl Peña, Senior Special Agent
                                                     Bureau of Alcohol, Tobacco,
                                                     Firearms and Explosives (ATF)




                                             4
Case 3:20-cv-01204 Document 1-1 Filed 04/30/20 Page 1 of 1
Case 3:20-cv-01204 Document 1-2 Filed 04/30/20 Page 1 of 1
        Case 3:20-cv-01204 Document 1-3 Filed 04/30/20 Page 1 of 6




                             UNSWORN DECLARATION
                   IN SUPPORT OF FORFEITURE COMPLAINT




                                    INTRODUCTION


       Pursuant to 28 U.S.C § 1746, I, Raúl Peña, Senior Special Agent of the Bureau of

Alcohol, Tobacco, Firearms and Explosives (“ATF”), United States Department of

Justice, hereby declare under penalty of perjury that the following is true and correct:



                             LAW ENFORCEMENT AUTHORITY

       I am a law enforcement officer of the United States who is charged by the

Attorney General, pursuant to 28 U.S.C. § 599A and 28 C.F.R.§ 0.130, with the duty of

investigating, administering and enforcing the laws related to alcohol, tobacco, firearms,

explosives and arson, and performing other duties as assigned.           I am empowered,

pursuant to 28 C.F.R. § 0.130, to seize forfeit, and remit or mitigate the forfeiture of

property in accordance with 21 U.S.C. § 881 and applicable Department of Justice

regulations.

       Furthermore, I am empowered, pursuant to 18 U.S.C. § 3051(a), to make arrests

without warrant for any offense against the United States committed in my presence, or

for any felony cognizable under the laws of the United States if I have reasonable

grounds to believe that the person to be arrested has committed or is committing such

felony, I am empowered, pursuant to 18 U.S.C. § 3051(b), in respect to the performance

of my duties, to make seizures of property subject to forfeiture to the United States.



                                             1
        Case 3:20-cv-01204 Document 1-3 Filed 04/30/20 Page 2 of 6




                                BACKGROUND AND TRAINING

       I have been a Special Agent with the ATF for 9 years. I have received extensive

training at the Federal Law Enforcement Training Center in Glynco, Georgia.           I am

currently assigned to the Puerto Rico Group II in San Juan, PR. I have received extensive

training on numerous Federal laws and regulations found in Title 18 and Title 21, United

States Code, including laws and regulations relating to firearms and their illegal

possession and use in furtherance of drug trafficking.



                                COMPLAINT FOR FORFEITURE

   This Unsworn Declaration is submitted in support of the Complaint for Forfeiture in

Rem, which involves the offenses detailed in Sections 841, 853, and 881(a)(6) of Title

21, United States Code, particularly the all moneys, negotiable instruments, securities, or

other things of value furnished or intended to be furnished by any person in exchange for

controlled substance or listed chemical in violation of the subchapter, all proceeds

traceable to such an exchange, and all moneys, negotiable instruments and securities used

or intended to be used to facilitate any violation of this subchapter; and Title 18, United

States Code, section 924(C)(1)(A)(i), possession of a firearm in furtherance of a drug

trafficking crime. Therefore, I have not set forth each and every fact learned during the

course of this investigation.

                                PROPERTY TO BE FORFEITED

   ATF seeks the forfeiture of $1,190.13 in U.S. Currency which have been in ATF

custody since March 31, 2016.

      BASIS FOR FACTS CONTAINED IN THIS UNSWORN DECLARATION



                                             2
          Case 3:20-cv-01204 Document 1-3 Filed 04/30/20 Page 3 of 6




          I make this unsworn declaration, on information and belief derived from the

following source(s):

A.     Oral and/or written reports and documents from Bureau of Puerto Rico Police

       (BPRP).

     1.         On March 30, 2016, at approximately 6:20 PM, Puerto Rico Police
     Department (PRPD) Agents from the Guayama Drug Division, Guayama, PR,
     executed a search warrant issued by a Puerto Rico District Judge at a residence
     located at San Tomas Ward, Narciso Collazo Street #333, Cayey, PR (residence
     here in after). During the execution of the search warrant PRPD Agents found and
     seized the following:
     (a) Glock pistol, model 22, .40 caliber, bearing serial number GSM214, loaded with
     a fifteen (15) rounds capacity magazine containing fourteen (14) rounds of .40
     caliber ammunition plus one (1) in the chamber;
     (b) one twenty two (22) rounds capacity magazine containing fifteen (15) rounds of
     .40 caliber ammunition (a total of thirty (30) rounds of .40 caliber ammunition),
     (c) three (3) rounds of .45 caliber ammunition,
     (d) approximately thirty one (31) grams of cocaine in a clear zip top bag (field
     tested positive to cocaine),
     (e) twenty nine (29) baggies containing cocaine,
     (f) one (1) baggie containing marijuana (field tested positive to marijuana),
     (g) two (2) radio communication devices (“scanners”),
     (h) two (2) digital scales, drug ledgers, a sealed plastic jar labeled “Super Lactose”;
     (i) one (1) “Blunt” cigar wrapper and
     (j) approximately one thousand one hundred and ninety dollars and thirteen cents
     ($1,190.13) in U.S. Currency (approximately $205.00 were found in Ivan J.
     LOPEZ-RODRIGUEZ’s bedroom and approximately $985.13 were found in a
     bedroom which had indicators that was occupied by Carlos J. LOPEZ-
     RODRIGUEZ, $785.00 of which were inside a “Volcom” brand wallet that was
     claimed by Carlos J. LOPEZ-RODRIGUEZ ).



                                             3
     Case 3:20-cv-01204 Document 1-3 Filed 04/30/20 Page 4 of 6




2.        PRPD Agents stated that Ivan J. LOPEZ-RODRIGUEZ and Carlos J.
LOPEZ-RODRIGUEZ each, have pending cases in Puerto Rico District Court for
controlled substances.


3.        On March 31, 2016, PRPD Agents contacted ATF Agents for further
investigation. ATF Agents went to the Guayama Drug Division, Guayama, PR to
investigate the event. ATF Agents provided Ivan J. LOPEZ-RODRIGUEZ his
Miranda Rights in writing; he understood his rights, waived them and agreed to
speak to the ATF Agents. Ivan J. LOPEZ-RODRIGUEZ indicated that he willingly
accepted the responsibility of all the evidence found in the residence where he was
arrested (the residence). ATF Agents asked Ivan J. LOPEZ-RODRIGUEZ if he
was willing to write down an admission claiming responsibility of all the evidence
seized. Ivan J. LOPEZ-RODRIGUEZ indicated that he was willing and wrote
down on Affidavit ATF Form 5000.2 a statement indicating that he assumed
responsibility of the firearm, ammunition, cocaine and scales found in the residence
and signed it under oath taken by an ATF Agent. Ivan J. LOPEZ-RODRIGUEZ
stated that he lived in the residence. He also indicated that he has been unemployed
for about a year.     Ivan J. LOPEZ-RODRIGUEZ admitted that he acquired the
firearm for protection due to his involvement with controlled substances. Ivan J.
LOPEZ-RODRIGUEZ stated that the money found in Carlos J. LOPEZ-
RODRIGUEZ belonged to his brother (Carlos). Ivan J. LOPEZ-RODRIGUEZ said
that he has a pending case at the state level for controlled substances.


4.        On March 31, 2016, ATF Agents provided Carlos J. LOPEZ-
RODRIGUEZ his Miranda Rights in writing; he understood his rights, waived them
and agreed to speak to the ATF Agents. Carlos J. LOPEZ-RODRIGUEZ stated that
he was under methadone treatment and has been a controlled substances user
(marijuana) for approximately ten (10) years. He indicated that the Volcom wallet
found in one of the bedrooms belonged to him and he alleged that he left it there
some time ago because he does not live at the residence.           Carlos J. LOPEZ-
RODRIGUEZ denied any knowledge of the items found at the residence. He said

                                        4
     Case 3:20-cv-01204 Document 1-3 Filed 04/30/20 Page 5 of 6




that he served a term of imprisonment of four (4) years for possession of marijuana.
He indicated that from all the money found and seized at the residence,
approximately $240.00 belonged to him.


5.          The two (2) females were interviewed by ATF Agents after being
provided their Miranda Warnings, and waiving their rights. Both indicated that
they had no knowledge of the controlled substances and firearm found in the
residence and alleged that none of them lived there.


6.          Further investigation and a preliminary query of the Criminal Information
Systems revealed that Carlos J. LOPEZ-RODRIGUEZ was convicted in 2002 for a
term of imprisonment exceeding one year for controlled substances violations. In
addition, the systems revealed that Ivan J. LOPEZ-RODRIGUEZ and Carlos J.
LOPEZ-RODRIGUEZ have been arrested on multiple occasions for firearms and/or
controlled substances violations.

7.          On April 13, 2016, a Federal Grand Jury sitting in the District of Puerto
Rico, returned an Indictment against the defendants, Ivan J. LOPEZ-RODRIGUEZ
and Carlos J. LOPEZ-RODRIGUEZ, charging that defendants committed violations
of Title 21, United States Code, section 841(a)(1), possession with the intent to
distribute controlled substances,            Title 18, United States Code, section
924(C)(1)(A)(i), possession of a firearm in furtherance of a drug trafficking crime
and Title 18, United States Code, section 2, aiding and abetting. The Indictment
contains a forfeiture allegation which states that “Upon conviction of the offense
alleged in Counts Two and Three of this Indictment, [1] Ivan J. LOPEZ-
RODRIGUEZ and [2] Carlos J. LOPEZ-RODRIGUEZ, the defendants, shall forfeit
to the United States the following property pursuant to Title 21, United States Code,
Sections 853 and 881:
     1. All monies and/or property constituting, or derived from, proceeds obtained

     directly or indirectly, as a result of the offense, including approximately

     $1,190.00 in United States currency”.

                                         5
        Case 3:20-cv-01204 Document 1-3 Filed 04/30/20 Page 6 of 6




Based upon my training, knowledge and experience, participation in other investigations,

and facts concerning this investigation, I believe that the evidence supports the forfeiture

of the following property used in furtherance and proceeds of a violation of a Federal

Law to wit: possession of controlled substances with intent to distribute, (Title 21, United

States Code, Section 841(a)(1)) the property mentioned above is subject to forfeiture and

Title 18, United States Code, section 924(C)(1)(A)(i), possession of a firearm in

furtherance of a drug trafficking crime



I declare under penalty of perjury that the foregoing is true and correct. Signed and

declared, in San Juan, Puerto Rico, this 30th of April, 2020.



                                                                Digitally signed by RAUL PENA
                                                                LOPEZ
                                              __________________________
                                                                Date: 2020.04.30 14:55:54 -04'00'




                                              Raúl Peña, Senior Special Agent

                                              Bureau of Alcohol, Tobacco,

                                              Firearms and Explosives (ATF)




                                             6
